NOT FOR PUBLICATION                           FILED
                                                                           JUL 30 2015
                     UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 14-30054

                      Plaintiff - Appellee,       D.C. No. 2:09-cr-00158-RAJ-2

   v.
                                                  MEMORANDUM
HARDEEP SINGH,

                      Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                        Argued and Submitted July 10, 2015
                               Seattle, Washington


Before: NGUYEN and FRIEDLAND, Circuit Judges, and ZOUHARY, District
Judge.**




       This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.

       ** The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Hardeep Singh appeals the district court’s denial of his motion to discharge

counsel.   He also appeals his 84-month sentence for conspiracy to distribute

MDMA/Ecstasy and BZP, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and

846. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We

affirm.

      1.     The district court did not abuse its discretion in denying Singh’s motion

to discharge counsel. See United States v. Mendez-Sanchez, 563 F.3d 935, 942 (9th

Cir. 2009). To make this determination, we examine “1) the timeliness of the

motion; 2) the adequacy of the district court’s inquiry into the defendant’s complaint;

and 3) whether the asserted conflict was so great as to result in a complete breakdown

in communication and a consequent inability to present a defense.” United States v.

Prime, 431 F.3d 1147, 1154 (9th Cir. 2005). Singh’s motion was filed late and did

not explain any substantial problem with his counsel, and the district court conducted

an adequate inquiry.

      2.     Singh contends the district court erred in its application of the

Sentencing Guidelines by (1) attributing to him drugs from a transaction in which he

was not involved, and (2) denying his request for a minor role adjustment under

U.S.S.G. § 3B1.2(b). We review the district court’s factual determinations for clear

error. See United States v. Gadson, 763 F.3d 1189, 1219 (9th Cir. 2014) (drug




                                           2
quantity); United States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011)

(roles in the offense).

      As to the quantity of drugs, the district court correctly concluded that the total

quantity of drugs from all three transactions should be included in calculating Singh’s

base offense level pursuant to U.S.S.G. § 1B1.3(a)(1)(B). Singh’s objection to the

Presentence Report argued that the full quantity of drugs was not foreseeable to him.

We interpret the district court’s finding that Singh and his co-defendant were in

“lock-step” at each stage of the conspiracy as a finding of foreseeability. Because

the quantity of drugs in all three transactions was reasonably foreseeable and “within

the scope of the criminal activity that [Singh] jointly undertook,” the district court did

not err in holding Singh accountable for the total quantity.                 U.S.S.G. §

1B1.3(a)(1)(B) cmt. n.2; see also Gadson, 763 F.3d at 1220–21.

      The district court did not err in denying Singh’s request for a minor role

adjustment. A “minor participant” within the meaning of Section 3B1.2(b) is a

defendant “who is less culpable than most other participants, but whose role could

not be described as minimal.” U.S.S.G. § 3B1.2 cmt. n.5. “It is not enough that

[Singh] was less culpable than [his] co-participants, or even that [Singh] was among

the least culpable of the group, because a minimal or minor participant adjustment

under § 3B1.2 is available only if [Singh] was ‘substantially’ less culpable than [his]

co-participants.” United States v. Cantrell, 433 F.3d 1269, 1283 (9th Cir. 2006)



                                            3
(quoting United States v. Johnson, 297 F.3d 845, 877 & n.37 (9th Cir. 2002)).

Singh, a “middle man” in the conspiracy, did not qualify for a minor role under the

Guidelines.

      AFFIRMED.




                                         4